Title: From Alexander Hamilton to James McHenry, 5 May 1800
From: Hamilton, Alexander
To: McHenry, James


          
            Sir,
            NY. May 5th. 1800
          
          Enclosed is a copy of a letter from Major Tousarde.
          I think this It is probable that this officer can now be employed in superintend with more advantage to the public in superintending the fortification of this harbour, than in any other occupation service. As And as he is the oldest officer of Engineers, except Col. Burbeck now in the Western country, there is a propriety in his being attached to my Head Quarters.
          As however he belongs to the battallion under the command of General Pinckney I have not thought it proper necessary to obtain your consent to the proposed arrangement—
           S of War
        